  8:21-cv-00026-BCB-PRSE Doc # 12 Filed: 02/03/21 Page 1 of 3 - Page ID # 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MATTHEW FELL,

                       Plaintiff,                                      8:21-CV-26

       vs.
                                                           MEMORANDUM AND ORDER
JUDGE KOPH,

                       Defendant.


       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis (“IFP”). Filing 1. The court has received a copy of Plaintiff’s trust account information.

Filing 11. Plaintiff is permitted to proceed IFP.

       Prisoner plaintiffs are required to pay the full amount of the court’s $350.00 filing fee by

making monthly payments to the court, even if the prisoner is proceeding IFP. 28 U.S.C. §

1915(b). The Prison Litigation Reform Act “makes prisoners responsible for their filing fees the

moment the prisoner brings a civil action or files an appeal.” In re Tyler, 110 F.3d 528, 529–30

(8th Cir. 1997); Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

       Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing fee in the

amount of 20 percent of the greater of Plaintiff’s average monthly account balance or average

monthly deposits for the six months preceding the filing of the Complaint. Here, the court finds

the initial partial filing fee is $23.60, based on average monthly deposits in the amount of

$118.00. Plaintiff must pay this initial partial filing fee within 30 days or his case will be subject

to dismissal. Plaintiff may request an extension of time if one is needed.

       In addition to the initial partial filing fee, Plaintiff must “make monthly payments of 20

percent of the preceding month’s income credited to the prisoner’s account.” 28 U.S.C. §



                                                    1
   8:21-cv-00026-BCB-PRSE Doc # 12 Filed: 02/03/21 Page 2 of 3 - Page ID # 17




1915(b)(2). The statute places the burden on the prisoner’s institution to collect the additional

monthly payments and forward them to the court as follows:

        After payment of the initial partial filing fee, the prisoner shall be required to
        make monthly payments of 20 percent of the preceding month’s income credited
        to the prisoner’s account. The agency having custody of the prisoner shall forward
        payments from the prisoner’s account to the clerk of the court each time the
        amount in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing fee, Plaintiff’s

institution must collect the remaining installments of the filing fee and forward the payments to

the court.

        Plaintiff is advised he will remain responsible for the entire filing fee as long as he is a

prisoner, even if the case is dismissed at some later time. See In re Tyler, 110 F.3d at 529–30;

Jackson, 173 F. Supp. 2d at 951.

        IT IS THEREFORE ORDERED that:

        1.       Plaintiff’s Motion for Leave to Proceed IFP (Filing 1) is granted;

        2.       Plaintiff must pay an initial partial filing fee of $23.60 within 30 days, unless the

court extends the time in which he has to pay in response to a written motion;

        3.       After payment of the initial partial filing fee, Plaintiff’s institution must collect

the additional monthly payments in the manner set forth in 28 U.S.C. § 1915(b)(2), quoted

above, and forward those payments to the court;

        4.       The clerk’s office is directed to send a copy of this order to the appropriate

official at Plaintiff’s institution;

        5.       The clerk’s office is directed to set a pro se case management deadline in this case

using the following text: March 5, 2021: initial partial filing fee payment due; and




                                                   2
  8:21-cv-00026-BCB-PRSE Doc # 12 Filed: 02/03/21 Page 3 of 3 - Page ID # 18




       6.      Plaintiff is advised that, following payment of the initial partial filing fee, the next

step in Plaintiff’s case will be for the court to conduct an initial review of Plaintiff’s claims to

determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The Court

will conduct this initial review in its normal course of business.



       Dated this 3rd day of February, 2021.

                                                       BY THE COURT:


                                                       ___________________________
                                                       Brian C. Buescher
                                                       United States District Judge




                                                  3
